—Appeal by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered December 4, 1996, convicting him of murder in the second degree, attempted murder in the second degree, criminal use of a firearm in the first degree, criminal possession of a weapon in the second degree, and reck*645less endangerment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that his judgment of conviction should be reversed based upon the late disclosure of Brady material (see, Brady v Maryland, 373 US 83) is unpreserved for appellate review (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10; People v Bynum, 70 NY2d 858). In any event, the material at issue was turned over to the defendant before the opening statements and in sufficient time for him to use it in a meaningful fashion during the cross-examination of the People’s witnesses or as evidence during his case (see, People v Cortijo, 70 NY2d 868). There is no indication that a reasonable possibility exists that earlier disclosure of the material might have led to a different outcome of the trial (see, People v Vilardi, 76 NY2d 67). Further, the sanction imposed by the trial court, which limited the People’s ability to cross-examine or comment on certain evidence contained in the Brady material, was an appropriate judicial response and did not constitute reversible error (see, CPL 240.70; People v Kelly, 62 NY2d 516).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Santucci, J. P., S. Miller, Goldstein and Smith, JJ., concur.